Per Curiam.

The facts in this case are substantially the same as those involved in State, ex rel. Allen et al., d. b. a. J. E. Greiner Co., v. Ferguson, Aud., ante, 26, and the questions of law involved are the same. On the authority of that case, the demurrer to the amended answer of the auditor in the instant case is sustained and the writ prayed for is allowed.

Demurrer to amended answer sustained and writ allowed.

Weygandt, O. J., Zimmerman, Stewart, Middleton, Taft and Hart, JJ., concur.